DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 20 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2021.

Drawings
Replacement drawings were received on 27 December 2021.  These drawings are unacceptable for the following reasons.  Regarding Figure 5, the replacement drawing has not been designated by a legend such as --Prior Art-- even though only that which is old is illustrated (see the eighth paragraph on page 7 of the specification).  Moreover, replacement Figures 5 and 6 do not comply with 37 C.F.R. 1.121(d) which requires any amended replacement drawing sheet to include all of the figures appearing on the immediate prior version of the sheet.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, 9-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 3,601,583) in view of Suetsugu et al. (JP 2017-117785A).
	Fujiwara is directed to a heating wire assembly comprising heating wires in suitably spaced parallel relationship between thin layers of polyvinyl butyral sandwiched between m and may be formed of a copper-nickel alloy (column 2, lines 52-56).  The heating wires may be waved (column 3, lines 36-42).  The polyvinyl butyral layers may have a thickness of about 5 m (column 4, lines 37-39).  A pair of feed conductors, i.e. bus bars, are placed one on each side of the heating wire assembly (column 4, lines 39-48).  
	Regarding claim 9, one of ordinary skill in the art would expect the limitations of this claim to be inherently met by heating wires having a diameter of 10 m.
	Regarding claims 12 and 17, Fujiwara teaches the use of a polyvinyl acetal resin (i.e. polyvinyl butyral) but does not teach or suggest the incorporation of a plasticizer into the resin.  As such, one of ordinary skill in the art would expect the polyvinyl butyral resin of Fujiwara to contain 0 parts by mass of plasticizer per 100 parts by mass of polyvinyl acetal resin.
	Regarding claim 14, since the limitation is directed to the roughness of the resin layer before laminating of the heat-generating conductive layer while the claim itself is directed to the laminate after the heat-generating conductive layer has been applied, the roughness recited in claim 14 is the roughness of a precursor to the claimed invention.  As one of ordinary skill in the art would expect the lamination process to alter the surface roughness of the layers being laminated, the roughness of resin layer (1) in the final product would not be expected to be related to the roughness prior to lamination - particularly since the claim does not recite the 
	Fujiwara do not teach the use of polyethylene terephthalate as the layer that is non-permanently attached to the polyvinyl butyral layer as currently recited in claim 1.  Additionally, Fujiwara do not teach the inclusion of auxiliary conductive wires that connect the main wires as recited in claim 7.
	Suetsugu et al. is directed to a conductive heating element for laminated glass (1st paragraph on page 2).  The conductive heating element comprises a plurality of parallel line conductors formed on a transparent base material which is peeled off during the production of the laminated glass (Figure 6 and 5th paragraph on page 9).  The transparent base material may be composed of a polyolefin, such as polyethylene, or a polyester, such as polyethylene terephthalate (5th full paragraph on page 10).  The conductive heating element is provided with bypass heating elements, having the same diameter as the wires, extending perpendicularly between two wires to allow current to flow through the wires even if one or more wire is disconnected (Figure 5 and 5th paragraph on page 8).  Suetsugu et al. employs significantly less material in the perpendicular wires than in the parallel wires (Figure 2).
	Suetsugu et al. show that polyethylene and polyethylene terephthalate are known in the art as functional equivalent release films for conductive heating elements used in laminated glass.  Therefore, because these two polymers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to use polyethylene terephthalate in place of the polyethylene films of Fujiwara.
	Regarding claim 7, it would have been obvious to one of ordinary skill in the art to connect the heating wires of Fujiwara via perpendicular wires of the same diameter as taught by .

Claims 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 3,601,583) in view of Suetsugu et al. (JP 2017-117785A) as applied to claims 11 and 15 above, and further in view of Fariss et al. (US 3,884,865).
	Fujiwara taken in view of Suetsugu et al. suggest all the limitations of claims 12, 17, and 19, as outlined above, except for requiring that the polyvinyl butyral contains plasticizer.  However, Fujiwara do teach that any suitable material for bonding glass sheets together may be used (column 2, lines 39-44).
	Fariss et al. is directed to polyvinyl butyral interlayers used in laminated safety glass (column 1, lines 6-13).  The polyvinyl butyral contains 15 to 45 parts by weight plasticizer per 100 parts polyvinyl butyral resin (column 2, lines 21-32).
	It would have been obvious for one of ordinary skill in the art to use the plasticized polyvinyl butyral of Fariss et al. in the assembly of Fujiwara since the courts have held the selection of a known material (e.g. polyvinyl butyral having 15-45 parts plasticizer per 100 parts resin) based on its suitability for its intended use (e.g. interlayer in laminated glass) supported a prima facie obviousness determination.  See MPEP 2144.07.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the reasons set forth in paragraph 20 of the Office action mailed 25 August 2021.

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.
	The applicant argues that Suetsugu et al. does not show a functional equivalency between polyethylene and polyethylene terephthalate as release films for conductive heating elements used in laminated glass.  The applicant argues that Suetsugu et al. merely teach that any resin may be used as long as it is a thermoplastic resin that transmits visible light.  From this, it is argued that a skilled artisan looking to Suetsugu et al. for guidance as to which resin to use would conclude that any resin may be used which would be no guidance at all.
	The examiner disagrees and notes that Suetsugu et al. explicitly recites both polyethylene and polyethylene terephthalate as examples of the "any resin."  As such, one of ordinary skill in the art would not be left with only the broad teaching that "any resin may be used as long as it is a thermoplastic resin that transmits visible light" but rather would be explicitly guided towards specific resins including polyethylene and polyethylene terephthalate.  While the applicant notes that a reference must be read in its entirety, the argument presented in the reply filed 27 December 2021 appears to focus only on one clause in one sentence while ignoring the explicit teaching of particular examples of suitable resins presented later in that same sentence.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787